By the Court,

Bronson, 3.
If we can upon this common law writ of certiorari go beyond the question oí jurisdiction in the judges and commissioners, and review questions of law, it is certain that we cannot review questions of fact.
*343Whether this highway had been used for more than 20 years-whether as a public or a private road-and whether the road was required for the accommodation of the public, are all mere questions of fact, which have been passed upon by the judges and commissioners; and if they have erred~ the
We must be governed by the return as amended, and not by the other papers which have been submitted : and looking at the case on the facts stated by the judges, there is no ground upon which we can interfere. error cannot be reached by this proceeding. - - -
Proceedings affirmed.